Citation Nr: 1543643	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO. 12-13 673 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for a liver disorder, to include hepatitis C and cirrhosis.

2.  Entitlement to restoration of a 10 percent disability rating for right knee lateral instability or recurrent subluxation.  

3.  Entitlement to a disability rating for right knee arthritis in excess of 10 percent. 

4.  Entitlement to a disability rating for right knee lateral instability or recurrent subluxation in excess of 10 percent.  

5.  Entitlement to a disability rating for a left femur disability in excess of 10 percent. 


REPRESENTATION

Appellant (the Veteran) is represented by: Charles D. Romo, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION


The Veteran had active duty service from July 1968 to July 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the RO in Huntington, West Virginia on behalf of the RO in Atlanta, Georgia, and from a July 2010 rating decision of the RO in Atlanta, Georgia.

In July 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Board notes that the issue of entitlement to a rating restoration has not been specifically appealed; however, the Board finds that is encompassed by the increased rating claim for the right knee.  As addressed in detail below, in changing the diagnostic code used to rate the right knee disability, the RO effectively reduced a disability rating protected under 38 C.F.R. § 3.951.  In accordance with the decision of the United States Court of Appeals for Veterans' Claims (Veterans' Court) in Murray v. Shinseki, 24 Vet. App. 420 (2011), the appropriate remedy is a reversal of the rating reduction.  The Board has accordingly characterized the issues differently than the RO with this Veterans' Court precedent in mind.

FINDINGS OF FACT

1.  In April 2002, service connection for hepatitis C was denied; at the time of the April 2002 decision, the evidence substantiated current diagnoses of hepatitis C and cirrhosis, and substantiated an in-service surgery on his left leg, but did not substantiate any relationship between the current diagnoses and service; to the extent the evidence received since the April 2002 rating decision addresses this relationship, it is cumulative and redundant of evidence previously of record.  

2.  The Veteran's right knee disability has been manifested by X-ray evidence of arthritis with weakness, excess fatigability, painful flexion that exceeds 45 degrees, and normal extension; lateral instability and/or recurrent subluxation, to the extent present at all, have been no more than slight.  

3.  The Veteran's left femur disability has been manifested by pain in the thigh and by slight knee or hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for reopening of the claim of entitlement to service connection for hepatitis C and cirrhosis are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

2.  The criteria for restoration of a 10 percent disability rating for right knee lateral instability or recurrent subluxation are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.951, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for a disability rating higher than 10 percent for right knee arthritis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015).

4.  The criteria for a disability rating in excess of 10 percent for right knee lateral instability or recurrent subluxation have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

5.  The criteria for a disability rating higher than 10 percent for a left femur disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen Service Connection

The Veteran has applied to reopen a claim of entitlement to service connection for hepatitis C and cirrhosis.  

The term "service connection" applies to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires that three elements be substantiated: (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In an April 2002 rating decision, the RO denied service connection for hepatitis C and cirrhosis.  At the time of the April 2002 decision, the record included the service treatment records, post-service VA treatment records, and post-service private clinical records, as well as the Veteran's account of having incurred hepatitis C and cirrhosis during and/or as a result of hospital treatment for his injured lower extremities.  

The evidence of record in April 2002 established element (1), a current diagnosis of hepatitis C and a current diagnosis of cirrhosis, with a liver transplant in 2001.  The evidence of record also established element (2) to the extent of the in-service injury in August 1968, and the subsequent open reduction and Kuntscher nailing of the left femur in September 1968.  The RO specifically found "there is no evidence that the [V]eteran received a transfusion in the course of the operation or subsequently."  The service treatment records also revealed no treatment for or notation of hepatitis C or cirrhosis.  The Veteran's abdomen and viscera were clinically normal when examined for service separation in May 1970.  The Veteran reported no history of, or current, liver trouble.  

The evidence of record in April 2002 did not substantiate element (3), as the only competent opinion regarding the etiology of either condition was against service connection for cirrhosis.  Dr. P. Ricci found that alcohol abuse was a likely contributor to the Veteran's cirrhosis.  The Veteran did not appeal the April 2002 rating decision.  Moreover, the Veteran did not submit evidence of any kind within one year of the April 2002 rating decision.  See 38 C.F.R. § 3.156(b).  Therefore, the decision became final one year after it was mailed to him.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Here, the Veteran submitted his application to have the previously denied claim reopened in December 2009.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  As cited above, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans' Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Here, only the element of a nexus between the current disability and in-service injury remained unestablished in April 2002.  Therefore, the evidence must address that element of service connection.  

The evidence received in connection with the current application includes the Veteran's assertion that he incurred hepatitis C as a result of a blood transfusion administered at Martin Army Hospital after having been run over by a 2-1/2 ton truck.  The Veteran testified that they "came in the night before the surgery and they pretty much went over everything, and they said there would be blood.  I would have to have blood.  They was gonna have to, you know, transfusion some blood, you know?  But that's, that's all I can remember about it, but I'm pretty sure I had a blood transfusion."  

However, the Veteran's acknowledged treatment at Martin Army Hospital following this injury was the basis of his prior claim.  The VA Form 21-526 received in March 2001 also identified treatment at Martin Army Hospital in 1968.  It was determined by response from Martin Army Hospital in March 2002 that they had no records for the Veteran.  A VA Form 21-8359 dated January 28, 2002 indicates that the Veteran's records had been retired.  However, service treatment records documented the injury and hospital treatment.  Moreover, the RO specifically considered and found against the assertion that there had been a blood transfusion in the April 2002 decision.  

While the Veteran's statements are presumed credible, simply to restate arguments previously made, or to again refer to the same episode of treatment in service as previously identified, does not constitute new and material evidence.  These assertions address the already substantiated element (2)-injury or disease in service.  They are by definition cumulative and redundant of evidence previously of record.  

To the extent the evidence received since the April 2002 decision addresses element (3), it merely reiterates arguments previously advanced.  VA clinical records have been received which document the Veteran's ongoing treatment for hepatitis C and cirrhosis; however, these records do not address the question of whether the Veteran's hepatitis C or cirrhosis is medically related to service.  They discuss the etiology of cirrhosis as being related to hepatitis C and alcohol abuse; however, they do not include any competent evidence which would tend to prove the asserted in-service etiology for hepatitis C.  

The Board reiterates that, for the purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  However, the evidence received since the April 2002 decision does not address the sole unestablished fact in any material way.  It is cumulative and redundant of evidence and arguments previously advanced.  It is therefore not new and material evidence.  

As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Schedular Rating Claims

The Veteran is seeking increased ratings for his service-connected right knee and left femur disabilities.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Right Knee

In an October 1986 rating decision, the RO granted service connection for residuals of a right knee fracture and assigned a rating of 10 percent under Diagnostic Code 5257, effective May 6, 1986.  The current appeal arises from a claim for increase received at the RO on August 6, 2008.  In the April 2009 rating decision, the RO changed the diagnostic code used to rate the right knee disability from 5257 to 5010, but retained a single 10 percent rating under the new code.  

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5010 is used to rate arthritis due to trauma, but it simply redirects to rate in accordance with degenerative arthritis (Diagnostic Code 5003), which in turn rates on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.   

Ratings for limitation of knee motion are addressed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 addresses limitation of flexion of the knee.  Under that code, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 addresses limitation of extension of the knee.  Under that code, a 50 percent rating is for application where extension is limited to 45 degrees; a 40 percent rating is for application where extension is limited to 30 degrees; a 30 percent rating is for application where extension is limited to 20 degrees; a 20 percent rating is for application where extension is limited to 15 degrees; a 10 percent rating is for application where extension is limited to 10 degrees; a 0 percent rating is for application where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under VA law, the criteria under Diagnostic Codes 5257, 5260, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.  This fact has an impact on the ability of any VA adjudicator to change diagnostic codes as has been done in this case.  Rather than simply assigning a more appropriate code, the RO, in effect, reduced the rating for lateral instability and recurrent subluxation under Diagnostic Code 5257 to 0 percent based on its finding that there was no lateral instability or subluxation shown on examination, and assigned a separate disability rating for a new right knee disability-degenerative joint disease with limited motion-under Diagnostic Code 5010.  While changing a diagnostic code is certainly within the province of VA adjudicators, the Veterans' Court has held in a case involving a similar fact pattern to this case, that a change from Diagnostic Code 5257 to Diagnostic Code 5010 will be treated as a rating reduction under Diagnostic Code 5257, and therefore the provisions for preservation of disability ratings need to be addressed.  See Murray v. Shinseki, 24 Vet. App. 420 (2011).  

The specific holding in Murray, was that a change of Diagnostic Codes-from 5257 to 5010-based on evidence that there was knee arthritis but no evidence of what had previously been rated as knee laxity, when the rating under 5257 had been in effect for over 20 years (and thus was protected pursuant to 38 C.F.R. § 3.951), "effectively reduced [claimant Murray's] protected disability rating to 0% and assigned a new, separate 10% disability rating" for arthritis.  According to the holding in Murray, such a reduction warranted reversal.  

In pertinent part, 38 C.F.R. § 3.951 states that "[a] disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes...will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud").  

In the case before the Board, at the time of the purported change in diagnostic codes, the rating under Diagnostic Code 5257 had been in effect from May 6, 1986 until April 27, 2009-more than 20 years.  Therefore, in accordance with Murray, the Board finds that the reduction of the rating under Diagnostic Code 5257 from 10 percent to 0 percent was not in accordance with VA law.  The Board accordingly finds that restoration of the 10 percent rating under Diagnostic Code 5257 is warranted.  The Board will address as separate questions whether a disability rating for right knee arthritis in excess of 10 percent is warranted and whether a disability rating for right knee instability or recurrent subluxation in excess of 10 percent is warranted.  

Regarding measurements of flexion, the right knee exceeds the degree of limited flexion specified for the minimum compensable rating.  The report of VA examination in February 2012 reveals flexion measured from 0 to 80 degrees with onset of pain at 80 degrees.  Extension was normal with no objective evidence of pain.  After repetitive use testing, flexion was measured to 70 and extension was normal.  

The report of VA examination in January 2009 reveals flexion of the right knee measured from 0 to 100 degrees with onset of pain at 100 degrees.  Repetition of three produced increased pain, weakness, lack of endurance, fatigue, and incoordination, with flexion still to 100 degrees and no loss of range-of-motion.  

Thus, in no instance has there been measured range of flexion that is limited to 45 degrees.  Accordingly, a compensable rating is not warranted for the right knee on the basis of limitation of flexion under Diagnostic Code 5260.  Regarding measurements of extension, without exception, measurements have been normal.  Thus, a compensable rating is not warranted for the right knee on the basis of limited extension, under Diagnostic Code 5261.  

The evidence clearly establishes that the Veteran's right knee is painful.  Pain on motion must be considered in determining limitation of motion, as must other orthopedic factors such as weakness, fatigue, and incoordination.  

The February 2012 VA examination report reflects the Veteran's account: "I have trouble going up and down steps and have to drag each leg up one at a time.  I can't do anything around the house, no maintenance work or repair.  I can't change a tire anymore.  I just can't do anything like I use to do."  The February 2012 examiner found that the Veteran's right knee was manifested by weakened movement, excess fatigability, incoordination, and deformity, in addition to pain.  There was no swelling, atrophy of disuse, instability of station, disturbance of locomotion, or interference with sitting, standing, and weight-bearing.  The Veteran told the January 2009 VA examiner that he experiences pain at 3 out of 10 with flare ups at least once per month with pain at 10 out of 10.  At the Board hearing, the Veteran testified that he experiences episodes of give-way weakness, once or twice a week.  

Balanced against the Veteran's reports of weakness are clinical findings which demonstrate normal or near-normal measurements of strength.  The February 2012 examiner noted strength as normal.  The January 2009 VA examiner also noted that the Veteran's gait was normal and that leg lengths were equal.  

The Board understands that the Veteran's central concern is that his right knee is painful.  The Veteran has particularly emphasized the effect of his knee pain.  This is reflected in the clinical evaluations, as is his perception of weakness and fatigue.  However, it is important for the Veteran to also understand that, without symptoms such as these, there would be no basis for even the current 10 percent rating for arthritis of the right knee.  In this regard, it is important to note that the range of motion testing does not meet the requirements of the current 10 percent rating for the right knee, let alone any higher evaluation.  Thus, without consideration of the problems he has cited, pain, weakness, and fatigue, the current evaluation could not be justified.  In other words, a noncompensable disability rating under diagnostic codes such as 5260 and 5261 is a prerequisite for compensation under the second or third parts of Diagnostic Code 5003.  Only when arthritic pain does not cause limitation of motion, or causes a limitation of motion that does not rise to a compensable level, will a 10 percent rating under Diagnostic Code 5003 be appropriate.  This is pertinent to the right knee which is rated under Diagnostic Code 5010-5003.

While the Veteran and his representative have emphasized the severity of the Veteran's pain, VA law does not contemplate the assignment of a disability rating on the sole basis of pain.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  These normal working movements of the body are evaluated in the case of a knee disability through range of motion testing and strength testing.  

In sum, on the basis of limitation of flexion and extension, a preponderance of the evidence is against any higher or separate rating for the right knee under Diagnostic Codes 5003, 5010, 5260, 5261.  

Diagnostic Code 5256 applies to ankylosis, which is defined as the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990).  There is no suggestion in any of the clinical findings that there is a fixation or bony union of the right knee and the demonstrated range of motion is probative evidence against any such finding.  

The Board has also considered whether a rating higher than 10 percent is warranted for the right knee on the basis of recurrent subluxation or lateral instability.  However, in this case, there is significant evidence weighing against such symptomatology.  In fact, clinical testing for lateral instability and subluxation has been uniformly negative.  The February 2012 VA examiner found no anterior instability (Lachman test), no posterior instability (Posterior Drawer), no medial-lateral instability (valgus/varus), and no patellar subluxation.  Consistent with this, the January 2009 VA examiner found that the right knee was stable.  

The Veteran testified that he experiences episodes of give-way weakness, once or twice a week.  The Veteran has argued that these episodes relate to instability; however, as described by the Veteran, and in light of specific findings on "lateral instability," the Board finds the Veteran's description to relate to weakness, or a sudden inability to support weight on the knee, rather than true lateral instability.  The Board observes that the terms "unstable" and "instability" are general and can have many meanings depending on context, including instability in the normal plane of motion of the joint (weakness, giving way).  Ratings based on limitation of motion, including weakness, incoordination, fatigue, etc., reasonably contemplate this type of instability.  "Lateral" instability is a specific type of instability that is demonstrated by clinical testing, such as varus, and valgus stress, Lachman, Drawer, and McMurray, and which under VA law is not contemplated in a rating based on limited motion.  This is why separate ratings may be applied where this specific symptomatology is demonstrated.  

While giving way has been described by the Veteran, the criteria under Diagnostic Code 5257 are specific in referring to "lateral" instability, and not instability in the normal plane of motion, which is most appropriately considered as weakness or a combination of pain, fatigue, and weakness.  As there is clinical support in this case for weakness and pain, but there is essentially no clinical support for true lateral instability, the Board has considered the Veteran's reports of feeling as though his right knee gives way as equivalent to weakness, pain, or fatigue, and not true lateral instability or subluxation.  Accordingly, the evidence weighs against any higher rating under Diagnostic Code 5257.

The Board has considered other diagnostic codes as well.  Diagnostic Code 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only rating available under that code.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  

The February 2012 VA examiner found that there was no history of meniscectomy and no residual signs or symptoms due to meniscectomy.  While the Veteran informed the January 2009 VA examiner that he experiences locking "sometimes,"  and the Board acknowledges that locking is among the criteria for a rating under Diagnostic Code 5258, based on absence of any other complaints of locking on the Veteran's part, and on the lack of any clinical demonstration of locking, the Board finds that the criterion of "frequent" locking is not demonstrated.  Moreover, the evidence regarding joint effusion has been entirely negative.  

Diagnostic Code 5262 rates on the basis of malunion or nonunion of the fibula and tibia, conditions which are neither shown nor alleged in this case.  Diagnostic Code 5263 rates on the basis of genu recurvatum, a condition which is neither shown nor alleged in this case.  Accordingly, these codes are not appropriate.

To summarize the Board's findings, a rating higher than 10 percent is not warranted for the right knee arthritis, and a rating higher than 10 percent is not warranted for lateral instability or recurrent subluxation.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Left Femur

In an October 1986 rating decision, the RO granted service connection for residuals of a left femur fracture and assigned a rating of 10 percent under Diagnostic Code 5255, effective May 6, 1986.  

Under Diagnostic Code 5255 (femur, impairment of), a 10 percent rating is assigned for malunion of the femur with slight knee or hip disability.  A 20 percent rating requires moderate knee or hip disability.  A 30 percent rating requires marked knee or hip disability.  A 60 percent rating requires either a fracture of the surgical neck of the femur with false joint or a fracture of the shaft or anatomical neck of the femur with nonunion, but without loose motion, and with weightbearing preserved with the aid of a brace.  An 80 percent rating requires a fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).  See 38 C.F.R. § 4.71a, Diagnostic Code 5255.

The service-connected disability is in the nature of a closed fracture of the midshaft of the left femur, with no artery or nerve involvement.  There is no involvement of the surgical neck or anatomical neck of the femur.  There are no findings consistent with nonunion or malunion of the femur, or leg length discrepancy (see February 2012 VA examination report).  

While malunion of the femur is essential for any compensable rating under Diagnostic Code 5255, it would still appear that Diagnostic Code 5255 is the most appropriate diagnostic code in light of the nature and location of injury, notwithstanding the lack of any identified malunion in this case.  

Regarding knee and hip impairment, the report of VA examination in January 2009 reveals the Veteran's complaints of pain in the left thigh which is intermittent and variable.  There is also mild swelling.  The Veteran reported flare ups at least 3 times per month.  Examination of the hip and knee was unremarkable.  The examiner assessed the disability level as "mild."  

The report of VA examination in February 2012 reveals that range of motion of the left knee was essentially normal.  Flexion was measured to 140 degrees with onset of pain at 120 degrees.  Extension was normal.  After repetitive use testing, flexion was still 140 degrees and extension was still normal.  The primary symptom was pain on movement.  There was no weakened movement, excess fatigability, incoordination, deformity, swelling, atrophy of disuse, instability of station, disturbance of locomotion, or interference with sitting, standing, and weight-bearing.  Strength was normal.  There was no anterior instability (Lachman test), no posterior instability (Posterior Drawer), no medial-lateral instability (valgus/varus), and no patellar subluxation.  

Left hip flexion was measured to 105 degrees (normal is 125 degrees) and extension was greater than 5 degrees with onset of pain at those points.  Abduction was not lost beyond 10 degrees; the Veteran could cross his legs; the Veteran could toe-out more than 15 degrees.  After 3 repetitions, the results were unchanged.  There was weakened movement and incoordination.  Hip strength was rated at 5 out of 5 on abduction, flexion and extension.  The Veteran was said to be unable to do any prolonged sitting, standing, or walking, and no heavy lifting. 

In essence, the disability resulting from the Veteran's left femur fracture consists of pain in the thigh with only a minimal reduction in knee and hip motion.  While the Veteran has complained of weakness, and his report is competent evidence, the Board must balance this evidence against the essentially normal clinical findings for strength.  The Board acknowledges the complaint of the Veteran that "I have trouble going up and down steps and have to drag each leg up one at a time.  I can't do anything around the house no maintenance work or repair.  I can't change a tire anymore.  I just can't do anything like I use to do."  However, this is a complaint that references the effects of all of his lower extremity disabilities and not just his left femur.  The clinical evidence is therefore more probative regarding the specific impact of the left femur disorder.  In light of the clinical findings and the Veteran's descriptions, the Board concludes that moderate hip or knee disability has not resulted from the left femur fracture and that the criteria for a higher disability rating are not met.  

Regarding scar residuals from the 1986 surgery, the January 2009 VA examiner found that there were no painful or unstable scars and that the thigh scar was supple nonadherent and nontender.  The February 2012 VA examiner found that the scar was not painful or manifested by unstable area greater than 39 square cm (6 square inches).  There is no assertion on the Veteran's part that a separate rating is warranted for his surgical scar or on what basis.  

For these reasons, the Board finds that the weight of the evidence is against the assignment of a schedular rating in excess of 10 percent for the left femur fracture residuals.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

III.  Extraschedular Ratings

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected right knee and left femur disabilities are manifested by signs and symptoms such as painful and limited motion of the right knee with weakness and incoordination, which impairs his ability to stand and walk for long periods, as well as pain in the left thigh with associated weakness and fatigue of the left knee and hip.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's right knee or left thigh disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

IV.  Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in November 2008, December 2008, and May 2010 under the Veterans Claims Assistance Act of 2000 (VCAA) and in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006) with respect to the May 2010 notice, and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the rating claims.  The Veteran has made no specific allegations as to the inadequacy of any examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Veteran has requested that the Board obtain an independent medical opinion regarding whether the type of surgery performed in service would be expected to have required a transfusion (see September 24, 2015 letter).  However, in the absence of the receipt of new and material evidence sufficient to reopen service connection for hepatitis C and cirrhosis, there is no duty to obtain a medical opinion or examination regarding that claim.  The Veteran has also requested that a "special search" be made to obtain hospital records from the Veteran's in-service hospitalization at Fort Benning, Georgia.  However, the RO has already received a response from that facility (Martin Army Hospital) that those records do not exist.  A VA Form 21-8359 dated January 28, 2002 contains a notation that the records had been retired.  A letter dated March 6, 2002 from the Medical Record Department states that "after a thorough search of our files we have no
record of treatment on this patient" and requests that the RO check the spelling of the Veteran's name and his Social Security number.  The Board notes that the identifying information on that letter and on the VA Form 21-8359 matches the information on the Veteran's Form DD-214 and on recent documents from the Veteran.  

VA has a limited duty to assist in obtaining identified existing records in applications to reopen.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2015).  However, there is no indication that there are any existing records pertinent to this application.  The response from the custodian of the records identified has stated that they do not exist.  The Board finds that the limited duty to assist has been satisfied here.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  













CONTINUED ON NEXT PAGE-ORDER



ORDER

Reopening of the claim of entitlement to service connection for hepatitis C and cirrhosis is denied. 

Restoration of a 10 percent disability rating for right knee lateral instability or recurrent subluxation is granted.  

A disability rating in excess of 10 percent for right knee arthritis is denied.  

A disability rating in excess of 10 percent for right knee lateral instability or recurrent subluxation is denied.  

A disability rating in excess of 10 percent for a left femur disability is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


